Citation Nr: 1115829	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  10-01 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for service-connected tinnitus. 

2.  Entitlement to a compensable disability evaluation for service-connected bilateral hearing loss prior to December 7, 2006, and in excess of 10 percent since December 7, 2006.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1977 to October 1980. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The issues adjudicated in this rating decision include entitlement to a disability evaluation in excess of 10 percent for tinnitus, entitlement to a compensable disability evaluation for right ear hearing loss, and entitlement to service connection for left ear hearing loss.  The Board notes that in an October 2009 statement of the case, the RO granted entitlement to service connection for left ear hearing loss based upon clear and unmistakable error, noting a November 1980 examination that demonstrates the Veteran warrants a noncompensable evaluation for his left ear.  In the same statement of the case, the RO noted a June 2007 VA examination, which includes findings that show the Veteran warrants a 10 percent evaluation for his bilateral hearing loss disability.  As a result, the RO increased the Veteran's disability evaluation to 10 percent disabling for the service-connected bilateral hearing loss, effective December 7, 2006, the date of claim for increase.  As such, the recharacterized issue on appeal is noted on the title page as entitlement to a compensable disability evaluation for the service-connected bilateral hearing loss disability prior to December 7, 2006, and in excess of 10 percent since December 7, 2006.    

The Veteran provided testimony at a September 2010 hearing before the undersigned.  A transcript of the proceeding is of record and has been reviewed.  

The issue of entitlement to a compensable disability evaluation for service-connected bilateral hearing loss prior to December 7, 2006, and in excess of 10 percent since December 7, 2006 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC


FINDING OF FACT

The Veteran's service-connected bilateral tinnitus is assigned a 10 percent disability evaluation, the maximum evaluation under Diagnostic Code 6260.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular disability evaluation in excess of 10 percent for service-connected bilateral tinnitus.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, as well as service treatment records, VA outpatient treatment records, examination reports, and statements from family members, friends, and co-workers.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim, and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).




Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, resolution of the Veteran's appeal with respect to evaluation of tinnitus is dependent on interpretation of the regulations pertaining to the assignment of disability ratings for tinnitus; no facts are in dispute.  As discussed below, the Veteran is already receiving the maximum disability rating available for tinnitus under the applicable rating criteria.  Therefore, because no reasonable possibility exists that would aid in substantiating this claim, any deficiencies of VCAA notice or assistance are rendered moot with respect to this claim.  See 38 U.S.C.A. 
§ 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

Law and Regulations

The Veteran maintains that he is entitled to a disability evaluation greater than 10 percent for his service-connected tinnitus.  In that regard, disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Moreover, while the Board must consider the veteran's medical history as required by various provisions under 38 C.F.R. Part 4, including sections 4.2, the regulations do not give past medical reports precedence over current findings.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where, as in this case, entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Discussion

In a February 1981 rating decision, the RO granted service connection and assigned a 10 percent disability evaluation under 38 C.F.R. § 4.87, Diagnostic Code (DC) 6260 for the Veteran's bilateral tinnitus, noting a June 1979 service treatment record during which the Veteran complained of bilateral ringing in his ears.  In a November 2000 rating decision, the RO continued the Veteran's 10 percent disability evaluation for tinnitus.  In the July 2007 rating decision on appeal, the RO continued the Veteran's 10 percent disability evaluation for tinnitus.  

The Veteran is seeking a disability evaluation for tinnitus in excess of the currently assigned 10 percent evaluation.  According to VA regulation, a 10 percent evaluation is the maximum allowed for tinnitus, regardless of whether it is perceived in one ear, both ears, or in the head.  38 C.F.R. §4.87, Diagnostic Code 6260.  The Veteran's service-connected tinnitus has been assigned the maximum schedular rating available.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  As there is no legal basis upon which to award a higher evaluation, the appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).





Extraschedular Considerations

As the Veteran is already receiving the highest disability evaluation allowed by the applicable schedular criteria, the Board will consider whether an extraschedular rating may be warranted for his service-connected tinnitus disability. 

The Veteran contends that he experiences recurrent bilateral tinnitus, which causes him difficulty in understanding conversational speech, as well as television. 

The Board finds that the effects of the Veteran's tinnitus disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 


ORDER

Entitlement to a disability evaluation in excess of 10 percent for service-connected tinnitus is denied. 


REMAND

The Board finds that additional development is required before the issue of entitlement to a compensable disability evaluation for service-connected bilateral hearing loss prior to December 7, 2006, and in excess of 10 percent since December 7, 2006 can be adjudicated.  Specifically, it is determined that further examination is necessary.    

In December 2006, the Veteran filed a claim for an increased disability rating, indicating that his hearing had worsened.  During the September 2010 hearing before the Board, the Veteran testified that his hearing has worsened, indicating that without a hearing aid, he is "basically down to reading lips," in order to understand what people saying when they speak to him.  Furthermore, a November 2009 VA outpatient treatment record demonstrates that the Veteran reported that a few times per month, his hearing decreases dramatically and everything is "muffled," lasting for 20 to 30 minutes to an hour.  The Board notes that the Veteran was last afforded a VA audiological examination in June 2007.  

Based on the aforementioned, an examination is required to determine the current level of severity of the Veteran's service-connected bilateral hearing loss disability. 38 C.F.R. § 4.2; Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1995).  Furthermore, the examination should include the examiner's opinion as to the functional effect of the hearing loss.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA audiological examination to determine the extent and severity of his service-connected bilateral hearing loss.  The claims file must be made available to the examiner and all indicated studies should be performed.  The examiner is specifically requested to fully describe the functional effects caused by the Veteran's hearing disability.  

2.  After all development is complete, review the evidence and readjudicate the claim.  If any benefit sought on appeal remains denied, the Veteran should be provided with a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


